Citation Nr: 1410043	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-01 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for a breathing or pulmonary condition.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral dysfunction, aside for the time period of a temporary total evaluation for surgical convalescence.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from July 1988 to May 1989, from September 1990 to April 1991, from March 2003 to June 2003, and again from March 2005 to June 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Veteran was awarded a temporary total evaluation for his right knee for surgical convalescence in a December 2010 rating decision.  As will be explained below, while the rating decision narrative indicates the temporary total was awarded, effective October 20, 2009 for "one month" and a 10 percent rating was continued, effective December 1, 2009.  The coding sheet, however, indicates the 10 percent rating was continued, effective December 1, 2010.  The issue has been vaguely characterized until the rating can be clarified by the RO.

During the pendency of this appeal, the Veteran attempted to reopen a claim seeking entitlement to service connection for posttraumatic stress disorder.  The claim was denied in an August 2010 rating decision.  The claim was appealed, and a statement of the case was issued in August 2012.  The Veteran filed a substantive appeal in October 2012, beyond sixty days after the statement of the case was issued.  In an October 2012 letter, the RO informed the Veteran that his substantive appeal was untimely and, therefore, would not be certified to the Board for appellate review.  The Veteran did not dispute this determination.  However, new medical evidence relevant to his PTSD claim was received shortly thereafter.  In light of the untimely substantive appeal, and to the extent this evidence may constitute a new claim, the Board concludes the matter is not properly on appeal here and the Board does not have jurisdiction over the matter.  The issue is referred to the RO for appropriate action.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  

REMAND

With respect to all the issues on appeal, the Board observes the service treatment records are not currently of record, to include in the claims file, or in the electronic files, to include on Virtual VA or VBMS.  However, it appears the service treatment records were of record at the time of the rating decision and statement of the case.  The Board has taken steps to ensure the service treatment records were not misplaced while on appeal.  Accordingly, the case must be returned to the RO for steps to locate these missing records in accordance with the M21-1MR.

Further, with respect to the right knee claim on appeal there is an ambiguity as to which time periods are for review on appeal.  During the pendency of this appeal, the Veteran was awarded a temporary total rating for his right knee following surgical convalescence.  The December 2010 rating decision indicates the Veteran underwent surgery on October 20, 2009 and would be given a temporary total evaluation for "one month."  Thereafter, the 10 percent rating would be continued, effective December 1, 2009.  In contrast, the code sheet indicates the 10 percent rating was not continued until December 1, 2010.  

After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Here, the Veteran filed a claim for an increased rating in January 2009.  Any time period thereafter where the Veteran was awarded less than the maximum 100 percent rating available is currently part of his appeal.  It is therefore necessary to clarify the time period of the Veteran's temporary total evaluation.  

The Veteran was last afforded a VA examination for his right knee in February 2009, five years ago.  This examination, moreover, was conducted prior to his October 2009 surgery. As such, a new VA examination is necessary to ascertain the current severity of the condition. 

Accordingly, the case is remanded for the following action:

1.  The RO must clarify the dates of the Veteran's temporary total rating for his right knee patellofemoral dysfunction.

2. The RO must make a search for the missing service treatment records in their facility as well as complete all steps as directed in the M21-1MR for retrieving lost military records.  If records are still not located, the RO provide the Veteran notice and opportunity to provide any records in his possession, draft a formal finding of unavailability, and ensure compliance with the M21-1MR.

3. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any VA or non-VA facilities at which he received treatment for the disorders at issue since December 2010.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  If requesting records are not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must obtain VA outpatient treatment records from December 2010 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO and any VA facilities identified must provide a negative response if no records are available.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4. The Veteran must be afforded an examination to determine the current severity of his service-connected right knee disability.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All indicated testing must be conducted.  The examiner must conduct full range of motion studies on the service-connected right knee disorder.  The examiner must first record the ranges of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right knee disorder.  The examiner must also state if there is lateral instability or recurrent subluxation.  If anterior instability is found, the examiner must state whether this represents lateral instability, subluxation, dislocated semilunar cartilage, or impairment of the tibia or fibula.  The examiner must state the degree of severity to which any lateral instability, anterior instability, subluxation, semilunar cartilage, or impairment of the tibia or fibula the extent to which the Veteran experiences functional impairments due to any such disorder found.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

5. The RO must review the medical evidence received, the service treatment records, to the extent they are recovered, and any other new evidence obtained and complete any necessary development warranted by the new evidence, to include affording the Veteran heart and/or respiratory examinations if warranted.

6. The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7. The VA examination report obtained must be reviewed by the RO to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

8. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

